Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/409,990 filed on May 13, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on March 5, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on December 21, 2013.  Applicant has amended claim 1 and has canceled claims 2-4. Claim 1 is currently pending. No arguments have been filed by applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McHale et el., US 2019/0353455 A1 (hereinafter “McHale”) in view of Lo et al., US 2016/0260258 A1 (hereinafter “Lo”).
With respect to claim 1, McHale discloses a combination reflex sight [FIG. 3, reflector/splitter 348, par. 42] and camera [FIG. 1, optical device 102, par. 35] sighting device [FIG. 3, system 300, par. 42], wherein said camera is capturing one, or any combination of. Visible to Near Infrared, Near Infrared, Short Wavelength Infrared, Medium Wavelength Infrared, Long Wavelength Infrared, and Very Long Wavelength Infrared, wavelength ranges [par. 24], for viewing a reticle and aiming at an object [par. 23: “the reticle may be digitally generated and superimposed over the scene”, and par. along with said reticle for aiming at said object in said visible light image [par. 23: “the reticle may be digitally generated and superimposed over the scene”]. But McHale discloses a flat reflector/splitter and is silent about a partially reflective optically collimating curved glass reflector that an observer can view said object through; wherein said partially reflective optically collimating curved glass reflector images a reticle at the focus on the surface facing the observer of said partially reflective optically collimating lens or curved glass reflector. However, Lo discloses a partially reflective optically collimating curved glass reflector [FIGS. 12A and15, curved glass reflector 1201, par. 117] that an observer can view said object through [FIGS. 15 and 12A – see observer’s retina]; 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Connor, US 2019/0004325 A1 discloses augmented reality eyewear.
Trissel et al., US 5,408,346 A, discloses optical collimating device.
Zhou et al., US 2016/0191774 A1, discloses multi-aperture imaging systems.
Kunze et al., US 2017/0153457 A1, discloses heads up display system for vehicle.
Kress et al., US 10,365,491 B1, discloses head-mounted display including diffractive combiner.
Jiang et al., US 2004/0008412 A1, discloses real image configuration for a high-efficiency heads-up display.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485